UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54449 Cyclone Power Technologies, Inc. (Exact name of registrant as specified in its charter) Florida 26-0519058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) th Ct Pompano Beach, Florida (Address of principal executive offices) (Zip Code) (954)943-8721 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of December 15, 2014, there were 861,315,561 shares of the registrant’s common stock issued and outstanding. CYCLONE POWER TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 (audited) 2 Condensed Consolidated Statements of Operations for the nine and three months ended September 30, 2014 and 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 1 CYCLONE POWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2013 September 30, 2014 December 31, 2013 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 306,320 $ 17,363 Accounts receivable 150,000 - Other receviables 150,000 - Inventory, net 439,941 489,420 Other current assets 64,251 55,020 Total current assets 1,110,512 561,803 PROPERTY AND EQUIPMENT, NET Furniture, fixtures, and equipment 531,048 502,562 Accumulated depreciation ) ) Net property and equipment 379,770 376,763 OTHER ASSETS Patents, trademarks and copyrights 590,643 571,178 Accumulated amortization ) ) Net patents, trademarks and copyrights 364,848 374,768 Other assets 559,518 2,762 Total other assets 924,366 377,530 Total Assets $ 2,414,648 $ 1,316,096 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 897,014 $ 682,692 Accounts payable and accrued expenses-related parties 524,061 1,965,596 Notes and other loans payable, net-current portion 155,634 729,905 Derivative liabilities 483,892 484,796 Notes and other loans payable-related parties 799,319 775,120 Value of shares loaned by stockholder - 1,496,217 Capitalized lease obligations-current portion 5,612 6,161 Deferred revenue and license deposits 122,627 416,186 Total current liabilities 2,988,159 6,556,673 NON CURRENT LIABILITIES Capitalized lease obligations-non-current portion 16,320 20,550 Notes and other loans payable, -net- current portion 158,286 30,997 Total non-current liabilities 174,606 51,547 Total Liabilities 3,162,765 6,608,220 Commitments and contingencies STOCKHOLDERS' DEFICIT Series B preferred stock, $.0001 par value, 1,000 shares authorized, 1,000 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively. - - Common stock, $.0001 par value, 2,000,000,000 shares authorized, 735,320,540 and 272,679,942 shares issued and outstanding at September 30, 2014 and December 31, 2013 respectively. 73,532 27,268 Additional paid-in capital 52,421,213 48,644,132 Treasury Stock, 0 and 40,405,420 shares, at September 30, 2014 and December 31, 2013 respectively, at cost. - ) Prepaid expenses with common stock ) ) Stock subscription receivable ) ) Accumulated deficit (inclusive of non-cash derivative losses of $31,997,896 and other losses of $21,252,591 at September 30, 2014 and non-cash derivative losses of $31,033,299 and other losses of $21,440,971 at December 31, 2013) ) ) Total stockholders' deficit-Cyclone Power Technologies Inc. ) ) Non controlling interest in consolidated subsidiaries 29,047 818,943 Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ 2,414,648 $ 1,316,096 See accompanying notes to the condensed consolidated financial statements 2 CYCLONE POWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months Ended September 30, Three Months Ended September 30, REVENUES $ 315,527 $ 715,382 $ 175,000 $ 212,500 COST OF GOODS SOLD 85,877 428,556 - 133,134 Gross profit 229,650 286,826 175,000 79,366 OPERATING EXPENSES Advertising and promotion 19,390 3,502 6,220 2,495 General and administrative 1,606,575 1,447,886 626,059 572,235 Research and development 713,237 573,600 396,420 202,829 Total operating expenses 2,339,202 2,024,988 1,028,699 777,559 Operating loss ) OTHER INCOME (EXPENSE) Other income (expense) 2,443,506 ) 2,443,506 ) Derivative income (expense) -notes payable ) 595 31,220 595 Interest (expense) Total other income (expense) 1,162,084 ) 2,193,568 ) Income (loss) before income taxes ) ) 1,339,869 ) Income taxes - Net ( loss ) income $ ) $ ) $ 1,339,869 $ ) Net ( loss ) incomeper common share, basic and diluted $ $ ) $ 0.00 $ Weighted average number of common shares outstanding 335,841,941 242,791,040 525,746,233 246,939,524 See accompanying notes to the condensed consolidated financial statements 3 CYCLONEPOWER TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 54,864 48,773 Gain on deconsolidation of Whe Gen subsidiary ) - Provision for inventory reserve 80,000 - Issuance of restricted common stock, options and warrants for services 109,579 723,001 Issuance of restricted common stock in settlement of common stock warrants 49,500 - Warrants issued pursuant to repayment of debt in common stock - 119,782 Loss (gain) from derivative liability-notes payable 148,289 ) Amortization of derivative debt discount 816,308 47,717 Loss on debt conversion via common stock-net - 11,518 Original issue discount paid with stock 10,714 - Amortization of prepaid expenses via common stockand warrants 434,724 65,957 Amortization of original issue discount 47,652 - Changes in operating assets and liabilities: (Increase) decrease in inventory ) 190,683 (Increase) decrease in other current assets ) 14,320 (Increase) in other assets - ) Increase in accounts payable and accrued expenses 567,266 159,490 Increase in accounts payable and accrued expenses-related parties 183,539 260,136 Increase (decrease) in deferred revenue and deposits 6,505 ) Net cash used by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures incurred for patents, trademarks and copyrights ) ) Expenditures for property and equipment ) ) Cash transferred in sale of Whe Gen subsidiary ) - Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of capitalized lease obligations ) ) Proceeds from notes and loans payable 515,000 870,000 Repayment of notes and loans payable ) ) Proceeds from sale of common stock 110,000 100,000 Proceeds from Whe Gen debt financing 350,000 - Proceeds from Whe Gen equity financing, net of offering costs - Increase in related party notes and loans payable-net 24,199 38,422 Net cash provided by financing activities 2,180,165 843,033 Net increase in cash 288,957 136,167 Cash at beginning of year 17,363 14,888 Cash at end of period $ 306,320 $ 151,055 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Payment of interest in cash $ 46,055 $ 25,855 NON CASH INVESTING AND FINANCING ACTIVITIES: Issuance of 20,313,416 shares of Common stock for repayment of related party payables $ 668,312 $ - Issuance of 2,050,000 shares of Common stock for accrued expenses $ 93,000 $ - Issuance of 399,038,505 shares of Common stock for debt repayment $ 1,048,232 $ - Issuance of 9,989,8721 shares of Common stock for debt interest $ 32,322 $ - Value of shares repaid to stockholder $ 1,496,217 $ - Forgiveness of deferred officers' salaries $ 956,762 $ - Reclassification of derivative liabilities to additional paid in capital at conversion of convertible debt $ $ - Cancellation of treasury stock $ $ - Issuance of 675,000 shares of Common stock for repayment of related party payables $ - $ 54,000 Issuance of 612,500 shares of Common stock for accrued expenses $ - $ 45,875 Issuance of 4,920,833 shares of Common stock for debt repayment $ - $ 343,672 Issuance of 342,996 shares of Common stock for payment of debt interest $ - $ 20,994 See accompanying notes to the condensed consolidated financial statements 4 CYCLONE POWER TECHNOLOGIES, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATIONAL AND SIGNIFICANT ACCOUNTING POLICIES A. ORGANIZATION AND OPERATIONS Cyclone Power Technologies, Inc. (the “Company”, “our,” “Cyclone”) is the successor entity to the business of Cyclone Technologies LLLP (the “LLLP”), a limited liability limited partnership formed in Florida in September 2004. The LLLP was the original developer and intellectual property holder of the Cyclone engine technology. The Company is primarily a research and development engineering company whose main purpose is to develop, commercialize, market and license its Cyclone engine technology. In 2010, the Company established a subsidiary WHE Generation Corp. f/k/a, Cyclone-WHE LLC (the “WHE Subsidiary”, “WheGen”), to market the waste heat recovery systems for all Cyclone engine models. As of September 30, 2014 the Company has sold most of its ownership and retained a 15.13 % non controlling interest in the WHE Subsidiary (see Note 15). In 2012, the Company established Cyclone Performance LLC (“Cyclone Performance”) f/k/a Cyclone-TeamSteam USA, LLC. The purpose of Cyclone Performance is to build, test and run a vehicle utilizing the Company’s engine. As of September 30, 2014, the company had a 95% controlling interest in Cyclone Performance. B. PRINCIPLES OF CONSOLIDATION AND BASIS OF PRESENTATION The unaudited consolidated financial statements include the accounts of the Company and its 95% owned subsidiary Cyclone Performance. All material inter-company transactions and balances have been eliminated in the condensed consolidated financial statements. The condensed consolidated balance sheet at December 31, 2013 and the condensed consolidated statements of operations and cash flows for the nine and three months ended September 30, 2014include the accounts of the WHE subsidiary. Effective September 30, 2014, Cyclone sold most of its investment in the WHE Subsidiary and currently retains a non controlling 15.13% investment. This investment was deconsolidated on September 30, 2014 and is currently recorded on the cost basis (see Note 15). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the SEC. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States for complete consolidated financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. The accounting principles utilized by the Company require the Company to make judgments, estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, the reported amounts of revenues and expenses, cash flows and the related footnote disclosures during the periods. On an on-going basis, the Company reviews and evaluates its estimates and assumptions, including, but not limited to, those that relate to the realizable value of inventory, identifiable intangible assets and other long-lived assets, contracts, income taxes, derivative liabilities, and contingencies. Actual results could differ from these estimates. C. CASH Cash includes cash on hand and cash in banks. The Company maintains cash balances at several financial institutions. 5 D. COMPUTATION OF INCOME ( LOSS ) PER SHARE Net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share is not presented as the conversion of the preferred stock and exercise of outstanding stock options and warrants would have an anti-dilutive effect. As of September 30, 2014 and 2013, total anti-dilutive shares amounted to approximately 14.9 million and 19.3 million shares, respectively. E. INCOME TAXES Income taxes are accounted for under the asset and liability method as stipulated by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 740, “ Income Taxes ” (“ASC 740”). Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under ASC 740, the effect on deferred tax assets and liabilities or a change in tax rate is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced to estimated amounts to be realized by the use of a valuation allowance. A valuation allowance is applied when in management’s view it is more likely than not (50%) that such deferred tax will not be utilized. In the unlikely event that an uncertain tax position exists in which the Company could incur income taxes, the Company would evaluate whether there is a probability that the uncertain tax position taken would be sustained upon examination by the taxing authorities. Reserves for uncertain tax positions would be recorded if the Company determined it is probable that a position would not be sustained upon examination or if payment would have to be made to a taxing authority and the amount is reasonably estimated. As of September 30, 2014, the Company does not believe it has any uncertain tax positions that would result in the Company having a liability to the taxing authorities. Interest related to the unrecognized tax benefits is recognized in the consolidated financial statements as a component of income taxes. The Company’s tax returns are subject to examination by the federal and state tax authorities for the years ended 2011 through 2013. F. REVENUE RECOGNITION The Company’s revenue recognition policies are in compliance with ASC 605, “ Revenue Recognition – Multiple Element Arrangements ”, and Staff Accounting Bulletin (“SAB”) 104, Revenue Recognition . Revenue is recognized at the date of shipment of engines and systems, engine prototypes, engine designs or other deliverables to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectability is reasonably assured. Revenue from contracts for multiple deliverables and milestone method recognition are evaluated and allocated as appropriate. The Company has determined that the milestone method of revenue recognition (ASC 605-28) was appropriate for two of the Company’s contracts which specifically enumerate approved work effort milestones required for remuneration – the Company’s contract with the U.S. Army / TARDEC and the Amended and Restated Technology Application License Agreement with Phoenix Power Group LLC. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as deferred revenue on the consolidated balance sheets. Final delivery of the U.S. Army contract was completed in the second quarter of 2014 and the Phoenix Power Group contract was transferred to the WHE subsidiary as part of the separation agreement (see Note 15). The Company does not allow its customers to return prototype products. Current contracts do not require the Company to provide any warranty assistance after the “deliverable” has been accepted. It is the Company’s intention when it has royalty revenue from its contracts to record royalty revenue periodically when earned, as reported in sales statements from customers. The Company does not have any royalty revenue to date. G. WARRANTY PROVISIONS Current contracts do not require warranty assistance subsequent to acceptance of the “deliverable R&D prototype” by the customer. For products that the Company will sell in the future, warranty costs are anticipated to be borne by the manufacturing vendor. 6 H. INVENTORY Inventory is recorded at the lower of cost or market. Costs include material, labor and allocated overhead to manufacture a completed engine. These costs are periodically evaluated to determine if they have a net realizable value. If the net realizable value is lower than the carrying amount, a reserve is provided. I. FAIR VALUE OF FINANCIAL INSTRUMENTS ASC 820, “ Fair Value Measurements and Disclosures ” requires disclosures of information about the fair value of certain financial instruments for which it is practicable to estimate the value. The carrying amounts reported in the balance sheet for cash, accounts payable and accrued expenses, and loans payable approximate their fair market value based on the short-term maturity of these instruments. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Company. Unobservable inputs reflect the Company’s own assumptions based on the best information available in the circumstances. The fair value hierarchy prioritizes the inputs used to measure fair value into three broad levels. The three levels of the fair value hierarchy are defined as follows: Level 1 — Inputs are quoted prices in active markets for identical assets or liabilities as of the reporting date. Level 2 — Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, as of the reporting date. Level 3 — Unobservable inputs for the asset or liability that reflect management’s own assumptions about the assumptions that market participants would use in pricing the asset or liability as of the reporting date. The summary of fair values and changing values of financial instruments as of January 1, 2014 (beginning of period) and September 30, 2014 (end of period) is as follows: Instrument Beginning of Period Change End of Period Level Valuation Methodology Derivative liabilities $ $ ) $ 3 Stochastic Process Forecasting Model Please refer to Note 17 for disclosure and assumptions used to calculate the fair value of the derivative liabilities. J. RESEARCH AND DEVELOPMENT Research and development activities for product development are expensed as incurred. Costs for the nine months ended September 30, 2014 and 2013 were $713,237 and $573,600, respectively. K. STOCK BASED COMPENSATION The Company applies the fair value method of ASC 718, “ Share Based Payment ”, in accounting for its stock based compensation. This standard states that compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. The Company values stock based compensation at the market price for the Company’s common stock as of the date in which the obligation for payment of services is incurred. L. COMMON STOCK OPTIONS AND PURCHASE WARRANTS The Company accounts for common stock options and purchase warrants at fair value in accordance with ASC 815-40, “
